Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2022

                                     No. 04-21-00527-CV

                  IN THE INTEREST OF J.D.U., J.M.U., A.K.U., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01098
                         Honorable Kimberly Burley, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on January 18, 2022. On that date,
appellant filed a motion requesting a ten-day extension of time.

      After consideration, we GRANT the motion and ORDER appellant to file her brief by
January 28, 2022. Appellant is advised that further extensions of time will be disfavored.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court